Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotor magnet array with rotationally offset axial segments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the limitation "the center" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: “the one or more central segments”, as in claim 1.
Claim 15 recites the limitation "the center" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: “the one or more central segments”, as in claim 1.
In claim 21, the term “rotated out of position in alternating angular directions” fails to further limit the invention, because the same structure can be achieved by rotating the opposite direction by the exemplary angle (a corresponding angle that adds to 360). For example, a segment offset 60° in the positive angular direction will result in the same structure as a segment offset 300° in the negative angular direction.
In claim 22, the term “rotated out of position in alternating angular directions” fails to further limit the invention, because the same structure can be achieved by rotating the opposite direction by the exemplary angle (a corresponding angle that adds to 360). For example, a segment offset 60° in the positive angular direction will result in the same structure as a segment offset 300° in the negative angular direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saban et al. (US 2013/0169097 A1, hereinafter referred to as Saban).
Regarding Claim 11, Saban teaches a rotor of an electric machine (¶ [0034] lines 2-3 teach “inner rotor” and “permanent magnet machine” which is an inherent subset of electric machines.), comprising:

    PNG
    media_image1.png
    157
    679
    media_image1.png
    Greyscale

	a plurality of segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) arranged adjacent one another in an axial direction (¶ [0043] line 3 teaches “axial array groups”; Fig. 6 exhibits arrays 620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D aligned along axial centerline 626), wherein

    PNG
    media_image2.png
    569
    672
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    330
    391
    media_image3.png
    Greyscale

	each of the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) has a plurality of magnetic poles which are arranged coaxially with a rotation axis (¶ [0037] 406 with uniform circumferential gaps there between.),

    PNG
    media_image4.png
    599
    661
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    429
    493
    media_image5.png
    Greyscale

	the segments are arranged in the circumferential direction such that the magnetic poles of adjacent segments (620E, 620F, 620G, 620H), which are adjacent to one or more central segments (620B, 620C), are rotationally offset in a first angular direction in relation to the magnetic poles of the one or more central segments (620B, 620C), and the magnetic poles of segments (620A, 620D) which outwardly adjoin the adjacent segments (620E, 620F, 620G, 620H) are rotationally offset in a second angular direction that is counter to the first angular direction (Fig. 6 exhibits rotational offset of adjacent segments 620E, 620F, 620G, 620H; outward segments 620A, 620D; in reference to central segments 620B, 620C.).

    PNG
    media_image6.png
    224
    390
    media_image6.png
    Greyscale


	Regarding Claim 12, Saban teaches the rotor according to claim 11 (see claim 11 above), wherein
	wherein the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) are arranged in the circumferential direction such that the magnetic poles of the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) result in a W-shaped skew (Fig.6 exhibits the W-shape formed by magnetic pole arrays 620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D).

    PNG
    media_image7.png
    224
    390
    media_image7.png
    Greyscale



	the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) are arranged in the circumferential direction such that the magnetic poles of the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) result in a zigzag-shaped skew (Fig.6 exhibits the zig-zag shape formed by magnet pole arrays 620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D).

    PNG
    media_image8.png
    224
    390
    media_image8.png
    Greyscale


	Regarding Claim 14, Saban teaches the rotor according to claim 12 (see claim 12 above), wherein
	Page 3 of 7Application No. To be determinedAttorney Docket No. 080437.PD672USthe skew of the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) is embodied so as to be axially symmetrical such that the magnetic poles in pairs (620E, 620F, 620B, 620C, 620G, 620H) have an identical relative angular position in a manner symmetrical in relation to the center (626) (Fig. 6 exhibits symmetry in the axial direction, as well as identical angular position for paired poles 620E, 620F, 620B, 620C, 620G, 620H).

    PNG
    media_image9.png
    224
    390
    media_image9.png
    Greyscale


	Regarding Claim 15, Saban teaches the rotor according to claim 13 (see claim 13 above), wherein 
	the skew of the segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) is embodied so as to be axially symmetrical such that the magnetic poles in pairs (620E, 620F, 620B, 620C, 620G, 620H) have an identical relative angular position in a manner symmetrical in relation to the center (626) (Fig. 6 exhibits symmetry in the axial direction, as well as identical angular position for paired poles 620E, 620F, 620B, 620C, 620G, 620H).

    PNG
    media_image9.png
    224
    390
    media_image9.png
    Greyscale



	the rotor has an even number of segments (620A, 620E, 620F, 620B, 620C, 620G, 620H, 620D) (Fig. 6 exhibits an even number, 8, of segments.)

    PNG
    media_image10.png
    225
    390
    media_image10.png
    Greyscale


	Regarding Claim 17, Saban teaches the rotor according to claim 15 (see claim 15 above), wherein 
	two central segments (620B, 620C) have an identical relative angular position and are not mutually offset (Fig. 6 exhibits central segments 620B and 620C with identical angular positions.).

    PNG
    media_image11.png
    225
    390
    media_image11.png
    Greyscale


	Regarding Claim 18, Saban teaches the rotor according to claim 11 (see claim 11 above), wherein
	the magnetic poles of two segments arranged adjacent one another (620E/620F, 620B/620C, 620G/620H) have an identical relative angular position and are not mutually offset or rotated out of position in the same angular direction (Fig. 6 exhibits two adjacent segments [620E/620F, 620B/620C, 620G/620H] with identical relative angular position with respect to each other.).

    PNG
    media_image12.png
    225
    390
    media_image12.png
    Greyscale


	Regarding Claim 19, Saban teaches the rotor according to claim 11 (see claim 11 above), wherein
	wherein the magnetic poles of the one or more central segments (620B, 620C) are rotated out of position in relation to an angular reference position (624) (Fig. 6 exhibits central segments 620B and 620C offset from second axis 624, which corresponds to the claimed ‘an angular reference position.’).

    PNG
    media_image13.png
    225
    390
    media_image13.png
    Greyscale


	Regarding Claim 20, Saban teaches the rotor according to claim 11 (see claim 11 above), wherein
	the magnetic poles of the one or more central segments (620B, 620C) are disposed in an angular reference position (622) (Fig.6 exhibits central segments 620B and 620C disposed on a first axis 622, which corresponds to the claimed ‘an angular reference position.’).

    PNG
    media_image14.png
    225
    390
    media_image14.png
    Greyscale


	Regarding Claim 21, Saban teaches the rotor according to claim 19 (see claim 19 above), wherein
620A, 620E, 620F, 620G, 620H, 620D) following toward the outside are rotated out of position in alternating angular directions (Annotated Fig. 6 exhibits alternating directions of offset for segments 620A, 620E, 620F, 620G, 620H, 620D).

    PNG
    media_image15.png
    208
    382
    media_image15.png
    Greyscale


	Regarding Claim 22, Saban teaches the rotor according to claim 20 (see claim 20 above), wherein
	the magnetic poles of further segments (620A, 620E, 620F, 620G, 620H, 620D) following toward the outside are rotated out of position in alternating angular directions (Annotated Fig. 6 exhibits alternating directions of offset for segments 620A, 620E, 620F, 620G, 620H, 620D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Totaro et al. (US 20170040853 A1) teaches angularly offset, axial rotor segments; a W-shaped arrangement of the magnetic poles; and angular offsets in alternating directions as claimed in the incident application.
: 
Mathoy (EP 2451049 A1) teaches angularly offset, axial rotor segments; a W-shaped arrangement of the magnetic poles; and angular offsets in alternating directions as claimed in the incident application.
Dellinger et al. (EP 1501172 A2) teaches angularly offset, axial rotor segments; a zig-zag shaped arrangement of the magnetic poles; and central segments not mutually offset as claimed in the incident application.
Totoki et al. (US 20150270750 A1) teaches angularly offset, axial rotor segments; a zig-zag shaped arrangement of the magnetic poles; and central segments not mutually offset as claimed in the incident application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834